           Case 1:21-cv-01632-CM Document 2 Filed 03/02/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOHAMED SAMURA,

                            Plaintiff,

                      -against-                                    21-CV-01632 (CM)

 MARIA FIGUEROA; CASTLETON PARK                                   TRANSFER ORDER
 MANAGEMENT; CASTLETON
 PRESERVATION LLC,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this pro se action under the Fair Housing Act, 42 U.S.C. § 3601, et seq.

For the following reasons, this action is transferred to the United States District Court for the

Eastern District of New York.

                                          DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. §1391(b).

       For venue purposes, a “natural person” resides in the district where the person is

domiciled. 28 U.S.C. § 1391(c)(1). A defendant corporation generally resides “in any judicial

district in which such defendant is subject to the court’s personal jurisdiction with respect to the

civil action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more than one judicial

district, a defendant corporation generally “shall be deemed to reside in any district in that State
           Case 1:21-cv-01632-CM Document 2 Filed 03/02/21 Page 2 of 4




within which its contacts would be sufficient to subject it to personal jurisdiction if that district

were a separate State.” 28 U.S.C. § 1391(d). 1

       Plaintiff alleges that Defendants denied his housing application in violation of the FHA,

although they offered a non-discriminatory reason — Plaintiff’s status as a full-time student at

the College of Staten Island — for the denial. (ECF 1 ¶ III.) Plaintiff currently resides in

Brooklyn, New York, and attachments to the complaint show addresses for Plaintiff in Staten

Island, New York, and Jordanville, New York. Plaintiff lists addresses for Defendants in Staten

Island, New York. Because Plaintiff does not allege that Defendants reside in this District or that

a substantial part of the events or omissions underlying his claim arose in this District, venue

does not appear to be proper in this District under § 1391(b)(1) or (2).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.



       1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
           Case 1:21-cv-01632-CM Document 2 Filed 03/02/21 Page 3 of 4




03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. See Gurtu v. Northgate

Tenants Corp., No. 06-CV-14255 (WHP), 2006 WL 3634839, at *2 (S.D.N.Y. Dec. 13, 2006)

(where plaintiff alleged housing discrimination occurred in New Jersey, court transferred case to

District of New Jersey, pursuant to § 1406(a)).

        The underlying events occurred in Staten Island, New York, where Defendants appear to

reside. Staten Island is located in Richmond County, which falls within the Eastern District of

New York. See 28 U.S.C. § 112(a). Venue is therefore proper in the Eastern District of New York.

See 28 U.S.C. § 1391(b). Based on the totality of the circumstances, the Court concludes that it is




                                                   3
            Case 1:21-cv-01632-CM Document 2 Filed 03/02/21 Page 4 of 4




in the interest of justice to transfer this action to the United States District Court for the Eastern

District of New York. 28 U.S.C. § 1404(a).

                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes this case.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 2, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
